Citation Nr: 0927104	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to payment of compensation under the 
provisions of 38 U.S.C.A. § 1151 for numbness in the lower 
extremities as secondary to October 2004 back surgery.

2.  Entitlement to payment of compensation under the 
provisions of 38 U.S.C.A. § 1151 for muscle spasms of the 
right calf secondary to October 2004 back surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that, in January 2009, the RO issued a 
Supplemental Statement of the Case (SSOC) addressing the 
issues on appeal.  Following the issuance of this SSOC, the 
RO received VA treatment records which do not relate to the 
claims on appeal.  Because this evidence is not pertinent to 
the Veteran's claims, the Board will proceed with 
adjudication thereof.  See 38 C.F.R. § 19.31 (2008).

The Veteran was afforded a Videoconference Board hearing in 
April 2009.  A transcript of the testimony provided at this 
hearing has been associated with the record.  

In opening, the Board notes that the Veteran's claim, phrased 
only in terms of bilateral foot numbness, encompasses more 
than the feet.  A review of the record shows that throughout 
the course of this appeal the Veteran has sought compensation 
for numbness throughout the lower extremities.  See, e.g., 
June 2007 Notice of Disagreement.  The United States Court of 
Appeals for Veterans Claims (Court) recently held that a 
claim for service connection may include any disability that 
may reasonably be encompassed by several factors, including 
the claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits 
or that the Secretary obtains in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
as the evidence of record shows that this claim involves more 
than the feet, it has been recharacterized as shown on the 
cover page of this decision.  


FINDINGS OF FACT

The Veteran's disability, to include numbness in the lower 
extremities and muscle spasms of the right calf, is not the 
result of VA hospital/medical care or treatment in October 
2004; nor is it the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital/medical 
treatment, or an event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for numbness in the lower extremities, claimed as due to VA 
hospital care, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for muscle spasms of the right calf, claimed as due to VA 
hospital care, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2005 and March 2006.

VA has obtained the Veteran's service treatment records, VA 
records, Social Security Administration (SSA) disability 
records, assisted the Veteran in obtaining evidence, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  Although, the Veteran has not requested any 
quality-assurance records, the Board notes that use of these 
records is prohibited and that any exceptions are not 
permitted by law in this case.  See 38 U.S.C.A. § 5705.  A VA 
opinion is not necessary in this case because there is 
adequate evidence of record to decide the claims and there is 
no competent indication that the Veteran's claimed 
disabilities are the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital/medical 
treatment, or an event not reasonably foreseeable. All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

The Board notes in several statements that the Veteran has 
suggested that his VA records were incomplete.  See, e.g., 
Veteran's June 2007 notice of disagreement.  Upon review of 
the claims file, it is clear to the Board that all of his VA 
records have been associated with the claims file, 
particularly those associated with the surgical procedures 
discussed below.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the  
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that that section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the Veteran submitted his initial claim for 
compensation in July 2005.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation, not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or said 
"progress."  The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death, it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

In the instant claim, the record shows that on October 28, 
2004, the Veteran underwent a minimally invasive L5-S1 fusion 
at a VA medical facility for treatment of degenerative joint 
disease of the lumbar spine and chronic back pain.  Prior to 
this surgery, numbness down the lateral aspect of the 
Veteran's left lower extremity into the lateral toes, both 
ventral and dorsal, was noted.  The operative report 
associated with this surgery notes that the risks of the 
procedure were discussed with the Veteran, and included 
bleeding, infection, new neurologic deficit, failure to 
relieve pain, need for further operation, and the risk 
attendant to any general anesthetic administration.  The 
Veteran understood the risks and indicated his desire to 
proceed with the surgery.  

This surgery involved the placement of hardware held in place 
by four screws, intended to effectuate fusion.  The operative 
report notes that the screw caps were locked in place by 
breaking off the placement heads with a proper counter torque 
device.  X-rays obtained following surgery showed that all of 
the hardware was in good position.

Postoperatively, the Veteran was admitted for care, 
prescribed a lumbosacral orthosis (LSO), and was discharged 
two days later with orders to limit his activity.  The 
Veteran's discharge summary notes that the surgical procedure 
was performed without complication.  At the time of 
discharge, motor strength was 5/5 in the lower extremities 
and the sole of the left 5th toe area was less numb.  

In January 2005, the Veteran was seen for a follow-up 
examination.  At this time, the Veteran complained of 
bilateral extremity pain and numbness in the L5 distribution, 
with the right side greater than the left.  It was noted 
that, prior to the October 2004 surgery, the Veteran had only 
left lower extremity numbness and pain, which had lessened, 
but not resolved since the surgery.  The Veteran complained 
that his right lower extremity was symptomatic.  The Veteran 
reported at this time that he had been riding his motorcycle 
since the October 2004 surgery, which he was instructed not 
to do by the surgeon.  The VA examiner noted that the Veteran 
presented wearing a lumbar corset and not a LSO brace, as he 
was supposed to be prescribed upon his discharge.  The 
Veteran was subsequently prescribed a correct LSO brace.  
Motor strength was 5/5 in both lower extremities.  Sensory 
examination of the right lower extremity showed decreased 
sensation to light touch and pinprick along the L5 
distribution and no deficiency with respect to the left lower 
extremity.  

An MRI, also performed in January 2005, showed interval 
anterior and posterior fusion at L5-S1 compared with a 
preoperative scan dated in July 2004.  The L5-S1 disc was 
slightly wider at this time, likewise compared to the 
previous MRI.  There was, however, increased disc bulging at 
L4-5 and greater ligamentous thickening resulting in greater 
canal narrowing at the L4-5 level.  Epidural granulation 
tissue enhancing in the left lateral recess at L5-S1 appeared 
unchanged.  

A CT scan of the lumbar spine obtained in January 2005 noted 
pedicle screws at L5 and S1 bilaterally without evidence of 
loosening.  The right L5 pedicle screw traversed along the 
lateral margin of the right lateral recess and vertical 
connecting rods were observed.  The left L5 neural foramen 
was obscured by soft tissue, likely related to prior surgery, 
but the L5 nerve root was not well seen.  There was canal 
narrowing at L4-5 secondary to annular disc bulging and 
ligamentous thickening.  The degree of canal narrowing 
appeared to be slightly worse than prior MRI, secondary to 
disc bulging.  New right lower extremity signs and symptoms, 
as well as a possible right pedicle screw entering lateral 
recess, were assessed.  The Veteran was scheduled for removal 
of the right pedicle screw in February.  

On February 17, 2005, the Veteran underwent removal of the 
fifth lumbar right-sided pedicle screw and rod, using a 
minimally invasive technique.  The pre- and postoperative 
diagnoses were fifth lumbar right-sided pedicle screw breach.  
The Veteran's complaints of right lower extremity 
radiculopathy were noted, as was evaluation resulting in 
diagnosis of medial breach of the fifth lumbar pedicle screw.  
Informed consent was obtained from the Veteran prior to 
surgery, which included notice of complications, including 
bleeding, infection, pain, scar, weakness, nerve root damage, 
cerebrospinal fluid leak, need for fusion, re-operation, 
failure of existing hardware in prior operation secondary to 
removal of the fixation device, failure to relieve symptoms, 
and failure to relieve pain.  The Veteran indicated that he 
understood these risks and was willing to proceed.  The 
records associated with this surgery document pedicle screw 
misalignment.  The pedicle screw was removed without 
complication.  It was not noted that this screw was left 
uncapped.  Also noted was that the Veteran stated that his 
fifth lumbar radiculopathy had resolved at the time of 
examination in the recovery room. 

A March 2005 VA follow-up note documents that, at that time, 
the Veteran denied back pain.  He did, however, complain of 
an onset of leg parasthesias, particularly on the right, when 
he sat with his legs elevated.  He reported that this was 
slowly improving and that he was riding his motorcycle 
without pain.  He was very happy with the outcome of his 
surgery.  Physical examination showed intact sensation and a 
well-healed wound.  The remaining hardware was in good 
position with evidence of fusion.  He was stable 
neurologically with a pain-free outcome.  It was noted that 
his other sensory symptoms were mild, positional and slowly 
resolving.  An August 2005 note contains similar impressions 
and notes that the residual numbness was probably masked by 
preoperational pain and that this numbness was not likely to 
resolve completely.  

Of record is a letter from the Veteran dated in May 2006.  In 
this letter, he related his contentions regarding his claims.  
He stated that he had had pain and weakness in his right leg 
and foot from the day of his October 2004 surgery.  He 
indicated that he had been told that this symptomatology was 
due to muscle spasms as the result of surgery, and that he 
had been accused of lying about this symptomatology to get 
stronger/more drugs.  He related that he had finally 
convinced the VA doctors to obtain an MRI in January 2005, 
which showed that he was correct in his belief that one of 
the four pedicle screws had not been capped off during the 
October 2004 surgery, which resulted in his right leg 
symptomatology.  

In a July 2007 statement, the Veteran offered similar 
contentions.  He also suggested in this statement that VA's 
act of initially providing him the wrong back brace led to 
his right leg complaints.  He related that several weeks 
following the February 2005 surgery, the pain, etc., in his 
right leg had greatly subsided.  

At his April 2009 Board hearing, the Veteran essentially 
repeated his contentions.  He highlighted the fact that he 
had had no right leg problems prior to the October 2004 
surgery.  He related his belief that because one of the 
screws was left uncapped, additionally disability resulted.  
He also reported cramping in his leg, as well as tingling.  
He also indicated, upon questioning by the Veterans Law 
Judge, that he understood that he essentially had to show 
negligence or similar fault on VA's part to establish his 
claims.  

Initially, the Board notes that, in order for the claims to 
succeed, it must be shown that the Veteran has additional 
disability.  In this regard, it is conceded that, following 
the Veteran's surgery, he developed radiculopathy in the 
right lower extremity, manifested by sensory deficit.  With 
respect to the left lower extremity, the evidence does not, 
however, show any additional disability.  Indeed, the 
Veteran's left lower extremity symptomatology lessened in 
severity following the October 2004 surgery.  This is clearly 
shown by the record.  Accordingly, the claim cannot succeed 
with respect to the left lower extremity.  38 U.S.C.A. § 
1151.  With regard to the Veteran's assertion of cramping in 
the right calf, the Board notes the absence of a clinical 
diagnosis thereof.  Although the Veteran is competent to 
relate his observations of symptomatology, he is not 
competent, as a lay person, to relate this to the October 
2004 surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Accordingly, the only additional disability that 
could be said to have resulted from the October 2004 surgery 
is the claimed numbness in the right lower extremity. 

Although the Veteran may have an additional disability 
manifested by numbness in the right lower extremity, it has 
not been shown by competent and probative evidence that this 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  There is no competent probative evidence that VA 
erred in conducting the surgery as the Veteran asserts.  His 
contention that the pedicle screw in question had been left 
uncapped is unsupported by the record.  In fact, 
postoperative X-rays demonstrated that the hardware was in 
good position.  Even if this assertion were supported by the 
record, the Veteran is not competent to assert that this was 
a medical error.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, he is not competent to suggest 
that the incorrect back brace provided to him resulted in 
numbness in the right leg.  Id.  Interestingly, following the 
Veteran's discharge from the VA facility in October 2004, his 
right lower extremity demonstrated no neurologic deficit, in 
contradiction of the Veteran's assertion that he had such 
symptomatology immediately following the surgery.  
Significantly, it is the duty of the Board as the fact finder 
to determine credibility in any number of contexts, whether 
it has to do with testimony or other lay or other evidence.  
See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); see also Layno v. Brown, 6 Vet.App. 
465, 469(1994) (finding that the weight and credibility of 
evidence "is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").  Significantly, in the case at hand, there 
exists no competent and probative evidence of record that 
points to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital and/or medical treatment.

Moreover, the numbness in the Veteran's right leg following 
surgery is an event reasonably foreseeable.  Indeed, the 
record reflects that, prior to the October 2004 surgery, the 
Veteran was informed that this surgery involved the risk of 
new neurologic deficit.  See October 2004 VA surgical report.  
Under these circumstances, the Board finds that the Veteran 
provided informed consent and that any additional neurologic 
deficit, particularly numbness in the right lower extremity, 
was an event reasonably foreseeable.  

Based upon the evidence of record, the Board finds 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for numbness in the lower extremities and 
muscle spasms of the right calf as a result of October 2004 
surgery is not warranted.


ORDER

Entitlement to payment of compensation under the provisions 
of 38 U.S.C.A. § 1151 for numbness in the lower extremities 
as secondary to October 2004 back surgery is denied.

Entitlement to payment of compensation under the provisions 
of 38 U.S.C.A. § 1151 for muscle spasms of the right calf 
secondary to October 2004 back surgery is denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


